Citation Nr: 0837127	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  97-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel 







INTRODUCTION

The veteran had active service from September 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board also finds that, in a July 2004 statement, the 
veteran indicated that he was claiming service-connection for 
a neck condition and was seeking an increased disability 
rating for his service-connected post-traumatic stress 
disorder (PTSD).  The RO is directed to take appropriate 
action regarding these claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the Board remanded this matter to the 
Appeals Management Center (AMC), in Washington, DC for 
further development of the case.  Specifically, the Board 
instructed the AMC to: acquire all records from a physician 
noted in the record to have treated the veteran's back 
disability; request said physician to review all of the 
veteran's medical records and opine as to whether the 
veteran's claimed disorder began during service or was 
otherwise linked to any incident of active duty, including 
trauma; provide the veteran with a VA medical examination for 
the purpose of determining the nature, etiology, and 
approximate onset date of any low back disability that may 
currently be present; and re-adjudicate the issue of 
entitlement to service connection for a low back disability, 
with consideration of all of the evidence added to the record 
since the last Supplemental Statement of the Case (SSOC) was 
issued in June 2008.  

A review of the record shows that the AMC has complied with 
all remand instructions to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).
However, subsequent to that remand, in August 2008, the 
veteran submitted additional evidence, in the form of two lay 
statements, to the RO in connection with his claim after the 
issuance of the June 2008 SSOC.  This evidence is pertinent 
to the veteran's claim, is not duplicative of evidence 
previously considered by the RO, and was not accompanied by a 
waiver of RO review of said evidence.  Pursuant to a Board 
letter, the veteran was contacted and furnished with a Board 
of Veterans Appeals (BVA) Additional Evidence Response Form 
to determine if he wished to waive RO review of the 
additional evidence in question.  In October 2008, the 
veteran submitted an additional lay statement and on the BVA 
response form, he indicated his desire to have the matter 
remanded by the Board to the agency of original jurisdiction 
(AOJ) for review of the additional evidence, as is his right 
under the Board's regulations and rules of practice.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2008).  As such, this matter 
must be addressed prior to final appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance 
with all VCAA notice and assistance 
requirements.  

2.  Thereafter, the RO/AMC should review 
the evidence of record, including the 
evidence associated with the claims file 
since the issuance of the June 2008 SSOC.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an SSOC, which reflects 
consideration of the evidence associated 
with the claims file since the issuance of 
the June 2008 SSOC, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




